The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2015/0156803 A1 to Ballard et al. (Ballard) and U.S. Patent No. US 10,311,646 B1 to Wurmfeld et al. (Wurmfeld); in view of U.S. Patent Application Publication No. US 2016/0300178 A1 to Perry et al. (Perry).
As to claim 1, Ballard discloses a transmissive head mounted display apparatus (200) (Fig. 12, Par. 202), comprising: a display (Pars. 202, 206), configured to transmit an external scene and display an image of a display target (702, 708, image, text, icon) (Figs. 7A-7B, 12) viewable with the external scene (Figs. 7A-7B, Pars. 143, 147, see also Pars. 149, 153, 205-206); a camera (Par. 202); a processor (208) (Par. 203), 
Ballard does not expressly disclose cause the display to display the related information relating to the task when the task is determined to have occurred
Wurmfeld discloses determine, based on a state of the target in the captured image, whether the task has occurred or not (Figs. 1A-1D, Col. 4, lines 26-31, lines 45-54, Col. 4, line 64-Col. 5, line 7); and cause the display to display related information relating to the task when the task is determined to have occurred (Col. 5, lines 3-7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ballard with the teaching of Wurmfeld to update completed tasks as suggested by Wurmfeld (Col. 5, lines 3-6).
Ballard does not expressly disclose determine whether the task is completed within another predetermined time period; and in response to the task not being completed within the another predetermined time period, determine another user of another transmissive head mounted display to perform the task based on a load condition of the another user.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ballard as modified with the teaching of Perry to promote even distribution of work as suggested by Perry (Par. 84).
As to claims 13 and 14, see claim 1.
As to claim 2, Ballard as modified discloses an I/O interface (370) (Wurmfeld’s Figs. 1A-3, Col. 5, lines 49-53, Col. 6, line 66-Col. 7, line 8); wherein the processor is further configured to provide the related information via the I/O interface (370) when the task is determined to have occurred (Wurmfeld’s Col. 6, lines 19-22, 27-30).  It would have been obvious to one of ordinary skill in the art to have modified Ballard with the teaching of Wurmfeld to update completed tasks as suggested by Wurmfeld (Col. 5, lines 3-6).
As to claim 3, Ballard discloses the processor is further configured to detect a line-of-sight of the target (Ballard’s 200A) in the captured image (Ballard’s Fig. 12, Par. 216).  
As to claim 4, Ballard discloses locate a position of the target (Ballard’s Pars. 205, 223); and locate a position of the user (Ballard’s Par. 223), in a state where the target is separated from the user by a distance equal to or greater than a predetermined distance, determine that the task has not occur (Ballard’s Par. 223).  
.  

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2015/0156803 A1 to Ballard et al. (Ballard) and U.S. Patent No. US 10,311,646 B1 to Wurmfeld et al. (Wurmfeld); in view of U.S. Patent Application Publication No. US 2016/0300178 A1 to Perry et al. (Perry) and U.S. Patent Application Publication No. 2016/0077623 A1 to Sherman.
As to claim 6, see claims 1 and 2.  Ballard as modified further discloses each of one or more second transmissive head mounted display apparatuses configured to be worn by one or more second users different from the first user (Ballard’s Fig. 12, Pars. 205-206); and the second transmissive head mounted display apparatus includes a second image display unit configured to transmit the external scene (Ballard’s Fig. 12, Pars. 205-206) and display an image of a display target viewable with the external scene (Wurmfeld’s Figs. 1A-1C, Col. 4, lines 42-49; Ballard’s Fig. 12, Pars. 205-206), a second communication unit (Ballard’s 121) (Figs. 1, 12, Pars. 205-206), 144 a second processor (Wurmfeld’s 230, Ballard’s 123) (which have been performing the same function disclosed as 457 on [0110] and Fig. 7 of the 2019/0324275 A1) configured to acquire the first related information via communication by the second I/O interface (Wurmfeld’s Col. 6, lines 19-22, 27-30, Ballard’s Figs. 12-13, Par. 210), and cause the second display to display the acquired first related information (Wurmfeld’s Col. 6, lines 
Ballard as modified does not expressly disclose in response to the task not being completed within the another predetermined time period, determine that a second task has occurred and determine any of the one or more second users to perform the second task based on a load condition of each of one or more second users,
Perry discloses reassigning tasks to other users based on a load condition of each of one or more second users, (Par. 84).
Sherman discloses in response to the task not being completed within the another predetermined time period, determine that a second task has occurred and determine anyApplication No.: 16/387,710 of the one or more second users to perform the second task (Par. 80)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ballard as modified with the teaching of Perry and Sherman to promote even distribution of work as suggested by Perry (Par. 84) and to perform the task in parallel and avoid redundant actions as suggested by Sherman (Pars. 80, 76).
As to claim 7, see claim 4.  Ballard as modified further discloses detect an operation of the first user (Wurmfeld’s Col. 4, line 62-Col. 5, line 7), and determine whether the first task has been completed or not (Wurmfeld’s Col. 4, line 62-Col. 5, line 7), and when an operation of the first user at a position of the 145target, which has been located, is an operation identical to a predetermined operation (Wurmfeld’s Col. 4, lines 49-59), determine that the first task has been completed (Wurmfeld’s Col. 4, line 62-Col. .

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The allowable subject matter is: a load condition acquisition unit configured to acquire the load condition of each of the second users via communication by the first I/O interface (S145) (Fig. 11), and determine a performer of a second task (S150) (Fig. 11), among the plurality of the second users based on the acquired position of each of the second users and the acquired load condition of each of the second users(S150) (Fig. 11), with all the other limitations cited in claim 6.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 13-14 have been considered but are moot in view of the new ground(s) of rejection.
Examiner notes that the new claim elements are now addressed by reference Ballard, Wurmfeld and Perry as necessitated by amendments.  Please see above for full basis of rejection as taught by Ballard, Wurmfeld in view of Perry.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0081691 A1 to Wendell teaches workload distribution using automatic reassignment to balance and optimize workload.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692